Argued March 4, 1924.
This is not the case of a testator devising real estate in his will and subsequently conveying it away by deed. In that event the conveyance operates as a revocation of the will pro tanto: Balliet's App., 14 Pa. 451. This is just the converse. The testator devised real estate which he did not own at the date of making his will and subsequently acquired title to the land thus devised. He then made a codicil to his will. This, although not specially mentioning the real estate in question, amounted to a republication of the original will except as altered by the codicil: Neff's App., 48 Pa. 501; Dobbins's Est., 221 Pa. 249, 256; and irrespective of the provision in the Act of June 4, 1879, P.L. 88, — carried down into the Wills Act of June 7, 1917, P.L. 403, section 9, that "every will shall be construed with reference to the real and personal estate comprised in it, to speak and take effect as if it had been executed immediately before the death *Page 92 
of the testator, unless a contrary intention shall appear by the will," — passed the land to the devisee under the will: Jack v. Shoenberger, 22 Pa. 416; Williams v. Brice, 201 Pa. 595. The Wills Act of 1917, referred to above, establishes the devise beyond question: 1 Jarman on Wills (5th Am. ed.) 156, note 10; for there is nothing in the will forming part of the case stated, that evidences an intention contrary to the statute. On the other hand, except for the subsequent conveyance to the testator, the will would have passed nothing by the devise.
The judgment is affirmed.